Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowability Notice
Regarding the independent claims, the best available prior art of Flanagan-Parks (U.S. PGPUB 2004/0162135), Flanagan-Parks (U.S. PGPUB 2002/0183110),  Grauzer (U.S PGPUB 2005/0082750), fails to disclose either singularly, in combination with one another, or in combination with other prior art, the limitation of “a table client located at said gaming table, said client comprising a processor, a card reader
and a communication interface and a voucher printer, said table client configured to read a financial
card of a player and generate and transmit, via said communication interface, a request for an
approval of a funds transaction of an amount of funds from a financial account associated with
said financial card; a financial transaction merchant system in communication with said table client and an external financial network, said financial transaction merchant system comprising at least a
financial transaction merchant server comprising a processor, a memory and machine-readable
code stored in said memory and configured to cause said financial transaction merchant server to
receive said request from said table client and transmit a request for authorization of said funds
transaction to said external financial network and, upon approval, said financial transaction
merchant server transmitting a voucher request to said voucher system server.” For those reasons the claims are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD A RENWICK whose telephone number is (571)270-1913. The examiner can normally be reached Monday-Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571)270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REGINALD A. RENWICK
Primary Examiner
Art Unit 3714



/REGINALD A RENWICK/Primary Examiner, Art Unit 3715